 1   LUIS A. CARRILLO, Esq. SBN 70398
     MICHAEL S. CARRILLO, Esq. SBN 258878
 2
     LAURA M. JIMENEZ, Esq. SBN 237273
 3   CARRILLO LAW FIRM, LLP
     1499 Huntington Drive, Suite 402
 4
      South Pasadena, CA 92030
 5   Tel: (626) 799-9375
     Fax: (626) 799-9380
 6

 7   Attorneys for Plaintiffs
 8
 9                              UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11

12   Marlene Orozco; Mark Carrillo, Jr;       ) Case No.: 2:21-cv-5481
13   Joshua Carrillo; M.M.C., J.J.C., A.F.C., )
     By And Through Their Guardian Ad Litem, ) COMPLAINT FOR DAMAGES:
14   Marlene Orozco;                          )
15                                            ) 1. DEPRIVATION OF CIVIL
                       Plaintiffs,            )    RIGHTS, 42 U.S.C. § 1983,
16                                            )    WRONGFUL DEATH;
17   v.                                       ) 2. DEPRIVATION OF CIVIL
                                              )    RIGHTS, 42 U.S.C. § 1983,
18   County of Los Angeles, Sheriff Alex      )    MONELL VIOLATIONS;
19   Villanueva, Does 1 Through 20, Inclusive ) 3. DEPRIVATION OF CIVIL
                                              )    RIGHTS, 42 U.S.C. § 1983,
20                     Defendants.            )    SUPERVISOR LIABILITY;
21                                            ) 4. NEGLIGENCE;
                                              ) 5. VIOLATION OF GOVERNMENT
22                                            )    CODE §845.6 – FAILURE TO
23                                            )    PROVIDE IMMEDIATE
                                              )    MEDICAL CARE; and
24                                            ) 6. VIOLATION OF THE ADA, 42
25                                            )    U.S.C. § 12101, and CALIFORNIA
                                              )    UNRUH ACT, CIVIL CODE §51.
26                                            )
27                                            )
                                              ) DEMAND FOR JURY TRIAL
28                                            )
                                                  1
                                        Complaint for Damages
 1                              I.     JURISDICTION AND VENUE
 2         1.     This is a lawsuit for monetary damages and is brought pursuant to 42 U.S.C.
 3   section 1983, et seq., and the Eighth and Fourteenth Amendments to the United States
 4   Constitution, for wrongful death and violation of constitutional rights by Defendants
 5   County of Los Angeles, Sheriff Alex Villanueva, and Los Angeles County Sheriff’s
 6   Department deputies and Los Angeles County jail staff. Jurisdiction is founded on 28
 7   U.S.C. sections 1331 and 1343 and the aforementioned statutory and Constitutional
 8   provisions. State law claims for wrongful death, negligence, and failure to summon
 9   medical care are alleged as well. Plaintiffs invoke the Court’s supplemental jurisdiction
10   pursuant to 28 U.S.C. section 1367(a) to consider the state law claims.
11         2.     On or about March 8, 2021, each Plaintiff timely and properly filed an
12   administrative claim with the County of Los Angeles, in compliance with the
13   requirements of Section 910 of the California Government Code. On or about April 7,
14   2021, each Plaintiff’s claim was denied in its entirety.
15         3.     Plaintiffs allege that this complaint was filed within the statutory
16   requirements as mandated by California law for claims against governmental entities and
17   agents.
18                                          II.    PARTIES
19         4.     At all times relevant, this action arises from the preventable death of Mark
20   Anthony Carrillo (hereinafter “DECEDENT”), who at all times mentioned herein was an
21   individual residing in the County of Los Angeles, State of California.
22         5.     Plaintiff Marlene Orozco, is the wife of Decedent, Mark Anthony Carrillo,
23   who at all times mentioned herein was an individual residing in the County of Los
24   Angeles, State of California, and sues both in her individual capacity as the wife of
25   DECEDENT, and in a representative capacity as successor-in-interest to DECEDENT.
26   Plaintiff Marlene Orozco seeks both survival and wrongful death damages.
27         6.     Plaintiff Mark Carrillo, Jr., is the son of Decedent Mark Anthony Carrillo,
28   who at all times mentioned herein was an individual residing in the County of Los
                                                    2
                                          Complaint for Damages
 1   Angeles, State of California, and sues both in his individual capacity as the son of
 2   DECEDENT, and in a representative capacity as successor-in-interest to DECEDENT.
 3   Plaintiff Mark Carrillo, Jr. seeks both survival and wrongful death damages.
 4         7.     Plaintiff Joshua Carrillo, is the son of Decedent Mark Anthony Carrillo, who
 5   at all times mentioned herein was an individual residing in the County of Los Angeles,
 6   State of California, and sues both in his individual capacity as the son of DECEDENT,
 7   and in a representative capacity as successor-in-interest to DECEDENT. Plaintiff Joshua
 8   Carrillo seeks both survival and wrongful death damages.
 9         8.     Plaintiff M.M.C., is the daughter of Decedent Mark Anthony Carrillo, who
10   at all times mentioned herein was an individual residing in the County of Los Angeles,
11   State of California, and sues both in her individual capacity as the daughter of
12   DECEDENT, and in a representative capacity as successor-in-interest to DECEDENT.
13   Plaintiff M.M.C. seeks both survival and wrongful death damages.
14         9.     Plaintiff J.J.C., is the daughter of Decedent Mark Anthony Carrillo, who at
15   all times mentioned herein was an individual residing in the County of Los Angeles, State
16   of California, and sues both in her individual capacity as the daughter of DECEDENT,
17   and in a representative capacity as successor-in-interest to DECEDENT. Plaintiff J.J.C.
18   seeks both survival and wrongful death damages.
19         10.    Plaintiff A.F.C., is the son of Decedent Mark Anthony Carrillo, who at all
20   times mentioned herein was an individual residing in the County of Los Angeles, State of
21   California, and sues both in his individual capacity as the son of DECEDENT, and in a
22   representative capacity as successor-in-interest to DECEDENT. Plaintiff A.F.C. seeks
23   both survival and wrongful death damages.
24         11.    On information and belief, Plaintiffs allege that at all relevant times,
25   Defendant COUNTY OF LOS ANGELES, (hereinafter "COUNTY"), was and is a
26   municipal corporation, existing under the laws of the State of California. COUNTY is a
27   chartered subdivision of the State of California with the capacity to be sued. COUNTY is
28   responsible for the actions, omissions, policies, procedures, practices, and customs of its
                                                   3
                                         Complaint for Damages
 1   various agents and agencies, including but not limited to the Los Angeles County
 2   Sheriff’s Department, Men’s Central Jail, the Los Angeles County Department of Mental
 3   Health, and the Los Angeles County Medical Services Bureau are their agents and
 4   employees. At all times relevant, COUNTY was responsible for assuring that the actions,
 5   omissions, policies, procedures, practices, and customs of the Los Angeles County
 6   Sheriff’s Department, Men’s Central Jail, the Los Angeles County Department of Mental
 7   Health, and the Los Angeles County Medical Services Bureau, and that their employees
 8   and agents complied with the laws of the State of California and the United States.
 9   COUNTY purposely conducts substantial business activities in the State of California.
10         12.    At all times relevant, COUNTY was the employer of the Defendant, Sheriff
11   ALEX VILLANUEVA and DOES 1-20, inclusive.
12         13.    Defendant Sheriff-ALEX VILLANUEVA ("VILLANUEVA") is sued
13   herein in his official and individual capacity because as the Los Angeles County Sheriff,
14   Defendant, Alex Villanueva was and is acting under color of law within the course and
15   scope of his duties as a sheriff and/or a managerial, supervisorial, and policymaking
16   employee for the Defendant, COUNTY and with the complete authority and ratification
17   of his principal, Defendant COUNTY.
18         14.    Defendant VILLANUEVA is the Sheriff for Los Angeles County and in
19   charge of the Los Angeles County Jail, including Men's Central Jail (“MCJ”), where
20   DECEDENT resided at the time of his death. By California law, the Sheriff is answerable
21   for the safekeeping of inmates in his custody. Cal. Gov’t Code §§26605, 26610; Cal. Pen.
22   Code §4006. Sheriff VILLANUEVA was responsible for the management and control of
23   all Los Angeles County Jails, was responsible for the administration of MCJ; for the
24   selection, promotion, supervision, training, discipline and retention of agents and
25   employees working within the MCJ, including custodial staff, counselors, advisors,
26   nurses, doctors, physician assistants, medical staff, mental health staff, education staff,
27   and supervisors; and for the implementation of policies and procedures at MCJ. He was
28   responsible for the care, custody and control of all inmates housed in MCJ. Sheriff
                                                   4
                                         Complaint for Damages
 1   VILLANUEVA was regularly provided with reports concerning the treatment of
 2   mentally ill inmates, improper classification of inmates in the jails, jail suicides, and other
 3   violations involving housing care, mental health care, and the treatment of inmates at
 4   MCJ. Pursuant to California law and his duties as the Sheriff of Los Angeles County,
 5   Sheriff VILLANUEVA is sued in his individual capacity, as a supervisor for his own
 6   culpable action or inaction in the training, supervision or control of his subordinates, or
 7   his acquiescence in the constitutional deprivation which this Complaint alleges, or for
 8   conduct that showed reckless or callous indifference for others. Sheriff VILLANUEVA's
 9   affirmative conduct involves his knowing failure to ensure enforcement of policies, rules
10   or directives that set in motion a series of acts by others which he knew or reasonably
11   should have known would cause others to inflict a constitutional injury on DECEDENT.
12         15.    Plaintiffs are informed and believe and thereon allege that Defendants sued
13   herein as DOES 1 through 20, inclusive, were employees of the County of Los Angeles,
14   including but not limited to deputies and civilian staff of the Los Angeles County
15   Sheriff’s Department, employees of the Department of Mental Health, and employees of
16   the Medical Services Bureau, and/or final policy makers for the COUNT, and were at all
17   relevant times acting in the course and scope of their employment and agency with the
18   Defendant COUNTY, and the acts and omissions of the said DOE Defendants were the
19   proximate cause of the injuries and losses suffered by Plaintiffs and the death of
20   DECEDENT. DOES 1-20 were acting within the complete authority and ratification of
21   their principal, Defendant COUNTY.           Plaintiffs are currently unaware of the true
22   identities of these DOE Defendants, but will amend the Complaint to name them with
23   their true names as soon as the same is ascertained. Plaintiffs allege that in doing the acts
24   and omissions herein alleged, said DOE Defendants were employed as employees,
25   agents, or servants of the Defendant COUNTY.
26         16.    On information and belief, at all times relevant, the individual Defendants,
27   including DOES 1-20, were residents of Los Angeles County.
28
                                                     5
                                           Complaint for Damages
 1                                 III.   GENERAL ALLEGATIONS
 2          17.      Plaintiffs are informed and believe, and thereon allege, that, at all times
 3   herein mentioned, each of the Defendants was the agent and/or employee and/or co-
 4   conspirator of each of the remaining Defendants, and in doing the things hereinafter
 5   alleged, was acting within the scope of such agency, employment and/or conspiracy, and
 6   with the permission and consent of other co-Defendants.
 7          18.      Each paragraph of this complaint is expressly incorporated into each cause
 8   of action which is a part of this Complaint.
 9          19.      The acts and omissions of all Defendants were engaged in maliciously,
10   callously, oppressively, wantonly, recklessly, and with deliberate indifference to the
11   rights of Plaintiffs.
12                                 IV.    FACTUAL ALLEGATIONS
13      A. BACKGROUND
14          20.      On January 23, 2021, Mark Anthony Carrillo (“DECEDENT”) was 38 years
15   old. He was married to Plaintiff, Marlene Orozco and he had five children, Plaintiffs
16   Mark Carrillo, Jr. (19), Joshua Carrillo (18), M.M.C. (12), J.J.C. (11) and A.F.C. (2). Mr.
17   Carrillo played a significant role in raising all of his children. Even after he began
18   demonstrating signs of severe mental illness, he remained emotionally connected to all of
19   his children.
20          21.      On or between 2018-2019, DECEDENT was diagnosed with mental illness,
21   including but not limited to a diagnosis of schizophrenia and had a known history of prior
22   psychiatric hospitalizations.
23          22.      On or about December 23, 2020, DECEDENT was remanded to the custody
24   of the Los Angeles Sheriff’s Department (“LASD”) and he was housed in the Men’s
25   Central Jail. Prior to DECEDENT’s December 23, 2021 incarceration at the Los Angeles
26   County Men’s Central Jail, DECEDENT had been incarcerated approximately seven (7)
27   times from approximately 2019-2020 and during each of those incarcerations, he was
28   housed at the Los Angeles County Twin Towers Correctional Facility (“TTCF”) due to
                                                     6
                                           Complaint for Damages
 1   his extensive history with mental illness and prior suicide attempts. During his prior
 2   incarcerations at TTCF, DECEDENT had attempted suicide prior on multiple occasions.
 3   During his incarceration from December 23, 2020 to January 23, 2021, DEFENDANTS
 4   knew or should have known that DECEDENT was experiencing delusions and paranoia
 5   and he was not taking his medication.
 6         23.   On January 23, 2021, DECEDENT was found hanging from the bars of his
 7   cell door and multiple pieces of cloth and plastic were noted to be tied in various places
 8   around the bars of the cell door. According to the County of Los Angeles, Department of
 9   Coroner Investigator’s Report, surveillance footage viewed by the deputies,
10   approximately 20 minutes prior to discovery of his body, the decedent’s hands and
11   fingers can be seen fidgeting through the bars, appearing consistent with him tying the
12   ligature. As a result, Mark Anthony Carrillo was pronounced dead at the scene on
13   January 23, 2021 at 1101 hours.
14         24.   On information and belief, there was woefully inadequate supervision of
15   DECEDENT by Defendants COUNTY OF LOS ANGELES and DOES 1-20. Further,
16   having the authority to make a medical housing assignment, DEFENDANTS, failed to
17   house DECEDENT appropriately. DECEDENT should have been more appropriately
18   housed in the Twin Towers Correctional Facility due to his gravely disabled mental status
19   and inability to care for himself but instead, Defendants COUNTY OF LOS ANGELES
20   and DOES 1-20, assigned him to Men’s Central Jail (“MCJ”). At MCJ, he was placed in
21   general population and just prior to his death, he was moved into a single-man cell within
22   MCJ, where DECEDENT had no additional monitoring or supervision.
23         25.   Defendants COUNTY OF LOS ANGELES, and DOES 1-20, did not
24   adequately assess DECEDENT to determine if he could be safely housed in the Men’s
25   Central Jail. DECEDENT’s condition required placement in a mental health facility but
26   Defendants failed to request placement at the TTCF and failed to adequately determine
27   the appropriate unit that DECEDENT should have been assigned to within TTCF to
28   ensure that DECEDENT’s condition could be appropriately monitored and treated.
                                                   7
                                         Complaint for Damages
 1         26.    Additionally, Defendants COUNTY OF LOS ANGELES and DOES 1-20,
 2   continued DECEDENT’s housing assignment in MCJ although it is painstakingly clear
 3   that Defendants knew DECEDENT suffered from severe mental health illness and had a
 4   history of prior suicide attempts and based on those conditions alone, Defendants were
 5   required to place DECEDENT in appropriate housing at the TTCF.
 6         27.    Defendants COUNTY OF LOS ANGELES and DOES 1-20 housing
 7   assignment for DECEDENT did not address the known and obvious suicidal ideations
 8   DECEDENT was harboring. DECEDENT’S serve psychiatric illnesses, required him to
 9   take medication and Defendants COUNTY OF LOS ANGELES and DOES 1-20 were
10   aware that the medication was necessary to control his psychiatric illness but they failed
11   to ensure that DECEDENT was taking his medication. Death records confirm that
12   DECEDENT was never prescribed or given any medication while incarcerated at MCJ.
13         28.    Despite MCJ staff knowing that DECEDENT had an extensive history with
14   suicide attempts, combined with his disoriented behavior, delusions, hallucinations and
15   having not been given his medications, DECEDENT was inexplicably housed at MCJ
16   and not at the TTCF mental health facility. In short, DECEDENT had a known mental
17   health illness and known suicidal ideations, he was not given medication, nor was treated
18   properly by a psychiatrist. He was simply left to languish.
19         29.    It is these individuals’ deliberate indifference to DECEDENT’s serious
20   medical needs that led to his death. Further, the failure of Defendants COUNTY OF LOS
21   ANGELES and DOES 1-20, to implement adequate protocols and training was also a
22   substantial factor leading to DECEDENT’s death; these failures form the basis for the
23   Fourteenth Amendment and wrongful death claims alleged herein.
24         30.    County suicide prevention policies delineate certain triggers staff should be
25   aware of that indicates a potential suicide attempt. DECEDENT displayed several of
26   these triggers such as severe mental illness and previous suicide attempts. Given
27   DECEDENT’s imminent suicidal ideations, depression and mental illness, it is glaringly
28
                                                    8
                                          Complaint for Damages
 1   obvious that Decedent should have been monitored, evaluated, medicated, and properly
 2   housed upon intake.
 3      B. POLICIES AND PROCEDURES OF THE LOS ANGELES COUNTY
 4         SHERIFF’S DEPARTMENT, CUSTODY DIVISON, REGARDING THE
 5         HANDLING AND HOUSING OF SUICIDAL INMATES
 6         31.    On information and belief, inmates who report suicidal thoughts, engage in
 7   self-injurious behavior or are thought to be a potential suicide risk shall be assessed,
 8   observed and provided interventions that lessen the likelihood of a suicide. Crisis
 9   intervention services responsive to crises such as suicidal ideation/behaviors, imminent
10   distress, or significant worsening of mental health status shall include but not be limited
11   to transfer to mental health housing or a higher level of mental health care, administration
12   of psychotropic medications, clinical interventions and special observation.
13         32.    Jail Mental Health Services Suicide Prevention Policy No. 70.7, requires
14   that: “Particular attention shall be paid to intensity and frequency of ideation, the
15   presence of a plan and the presence of command hallucinations and/or paranoid
16   delusions. Careful consideration should be used to determine if the client has a delineated
17   plan to harm her/himself as opposed to a way in which one could possibly harm oneself.
18   A delineated plan is of greater concern and indicates higher risk that should be clinically
19   addressed appropriately.” Despite the above, Defendants COUNTY OF LOS ANGELES
20   and DOES 1-20 did not ask DECEDENT if he had a specific plan to carry out a suicide
21   attempt despite his delusions and paranoia.
22         33.    On information and belief, Risk Precaution is the level of watch, observation
23   or measures utilized to identify and safely maintain clients who require heightened
24   observation and daily re-evaluation and require admission to High Observation Housing
25   areas but are not considered to pose an imminent risk of suicide. Individuals in Risk
26   Precaution shall be assessed daily by a clinician or psychiatrist and reviewed weekly by
27   their treatment team as to their ongoing risk. In determining whether to assign an inmate
28   to risk precaution, clinicians are expected to consider prior suicide attempts, suicide
                                                    9
                                          Complaint for Damages
 1   attempts made during current incarceration, prior psychiatric hospitalizations, and
 2   whether the inmate has been taking their medication. Despite DECEDENT’s mental
 3   illness, prior suicide attempts while in and out of custody, his prior psychiatric
 4   hospitalizations and his failure to take medication, DECEDENT was not placed in Risk
 5   Precaution.
 6         34.     On information and belief, Mental Health High Observation Housing
 7   (“HOH”) areas are for clients that require an intensive level of observation and care
 8   and/or safety precautions but do not require hospitalization. High Observation Housing
 9   allows inmates to be monitored on a more frequent basis by both deputies and doctors,
10   some as much as every 7.5 minutes if they were a danger to themselves, or especially if
11   they attempted to kill themselves one to two days prior.
12         35.     Additionally, clients in HOH areas shall be offered ten hours per week
13   structured therapeutic or programmatic time unless individually clinically contraindicated
14   and documented in the client’s Medical Record. Specifically, anyone in HOH had the
15   opportunity to be part of a group on a daily basis, to discuss mental illness and self-
16   esteem topics and basic living skills. Despite DECEDENT’s mental health illness, prior
17   suicide attempts while in and out of custody, his prior psychiatric hospitalizations and his
18   failure to take medication, Defendants, COUNTY OF LOS ANGELES and DOES 1-20,
19   did not place DECEDENT in Mental Health High Observation Housing.
20         36.     On information and belief, suicidal detainees shall be housed in two persons
21   to a cell and, whenever possible, in a specified HOH area, in order to deter self-injurious
22   behavior and facilitate observation and treatment interventions. When assigned to the
23   HOH Area when the detainee requires mitigation of suicide risk and the reduction of
24   symptoms frequently association with isolation, clinicians shall consider recommending
25   housing two High Observation clients together whenever safe and clinically appropriate.
26   The goal is to have clinically appropriate HOH clients in two-person cells unless there is
27   clear indication documented in the record for recommending single-person housing.
28
                                                   10
                                          Complaint for Damages
 1   Although DECEDENT was suicidal and at risk of self-injurious behavior, he was housed
 2   in a single-man cell.
 3         37.    On information and belief, in January 2021, the Forensic In-Patient Program
 4   (“FIP”), was the same as the Correctional Treatment Center. Clients who are imminently
 5   suicidal and require admission to the Mental Health Unit of the Correctional Treatment
 6   Center (“MHU CTC”), are placed on suicide watch on a 72-hour hold, in accordance with
 7   Welfare and Institutions Code, Section 5150. The MHU CTC houses clients/inmates that
 8   present an acute danger to self or others or grave disability due to a mental illness and
 9   require inpatient care. Patients admitted to the MHU CTC shall be assessed face-to-face
10   at a minimum of every shift by nursing staff and daily by a licensed member of the
11   interdisciplinary and receive observation checks by Custody every 15 minutes and by
12   mental health staff every 30 minutes.
13         38.    Also, someone housed in the FIP can be forced to take medication. The FIP,
14   is a hospital for patients who are schizophrenic, they are not taking medication, they are
15   really declining in their mental illness, their cells are trashy, they don’t take care of
16   themselves, and they are putting themselves in a situation that they need to be observed
17   closer.
18         39.    Additionally, Los Angeles County Sheriff’s Department Custody Division
19   Manual 4-11/030.00, Inmate Safety Checks provides that California Code of Regulations,
20   Title 15, section 1027, requires that all inmates in High Observation Housing shall be
21   visually checked at least every 15 minutes to ensure their safety and welfare, and that
22   Department policy requires more frequent safety checks of some inmates. All safety
23   checks shall be staggered to minimize the ability of inmates to plan around anticipated
24   checks and shall not be completed precisely and repeatedly on the interval.
25         40.    On information and belief, Defendants COUNTY OF LOS ANGELES and
26   DOES 1-20 did not conduct ongoing monitoring and assessment to ensure that
27   DECEDENT did not require transfer to FIP and that he could continue to be safely
28   housed in Men’s Central Jail. Defendants, fully on notice of the need for such close,
                                                  11
                                         Complaint for Damages
 1   ongoing monitoring and assessment given DECEDENT’s status as mentally ill and
 2   suicidal, requiring close observation, his pattern of unpredictable and desperate behavior,
 3   and circumstances indicating a high risk for psychiatric decompensation in custody,
 4   Defendants failed to conduct an appropriate mental health evaluation of DECEDENT and
 5   failed to provide DECEDENT with proper housing.
 6         41.    On information and belief, Defendants COUNTY OF LOS ANGELES and
 7   DOES 1-20 failed to take well-established, suicide and self-harm prevention measures,
 8   the need for which they were on notice of given behavior indicating a clear
 9   decompensation of DECEDENT’s mental health status during his incarceration at Men’s
10   Central Jail. Knowing that DECEDENT had been experiencing suicidal ideations and
11   knowing he had been suffering from severe psychiatric illnesses, Defendants COUNTY
12   OF LOS ANGELES and DOES 1-20 intentionally and callously assigned DECEDENT to
13   Men’s Central Jail knowing that DECEDENT would not receive additional monitoring,
14   medical attention, or suicide precautions. This housing assignment is explicitly against
15   county policy.
16         42.    Defendants, COUNTY OF LOS ANGELES, and DOES 1-20 refused to
17   provide proper supervision to DECEDENT, who was in their custody as an inmate in the
18   Men’s Central Jail facility. Specifically, on January 23, 2021, because of the failure to
19   provide proper supervision, Decedent was found dead in his jail cell while he was alone
20   in the Men’s Central Jail. Decedent had had prior issues of mental health and yet was not
21   supervised closely and was not placed in appropriate housing where the deputies and jail
22   staff could properly supervise DECEDENT.               The failure to properly supervise
23   DECEDENT, who was in their custody, was caused by the negligent failure of the
24   COUNTY in the hiring, retention, and training of its Sheriff Deputies and other
25   COUNTY staff; by the negligent failures of the COUNTY in failing to train its Sheriff
26   Deputies and jail staff to identify indicators and behavior of persons in need of immediate
27   medical care and persons with mental health issues; and by failing to train its Sheriff
28   Deputies and other jail staff to properly identify and communicate to superiors the
                                                  12
                                         Complaint for Damages
 1   medical/mental health needs of those persons in custody who required immediate
 2   medical/mental health care, such as DECEDENT, Mark Anthony Carrillo herein.
 3         43.   Further, Plaintiffs are informed and believe that Los Angeles County
 4   Sheriff’s Deputies and/or Los Angeles County medical staff failed to relay critical
 5   medical information to the Los Angeles County Sheriff’s Deputies. Had Defendants
 6   COUNTY OF LOS ANGELES and DOES 1-20 informed that DECEDENT had
 7   previously attempted suicide and had been suffering from severe psychiatric illness,
 8   DECEDENT would have been housed in the appropriate unit of the Twin Towers
 9   Correctional Facility pursuant to county policy however, Defendants COUNTY OF LOS
10   ANGELES and DOES 1-20, were deliberately indifferent to DECEDENT’s serious
11   medical needs.
12      C. THE COUNTY OF LOS ANGELES COUNTY SHERIFF, DEPARTMENT
13         OF MENTAL HEALTH, AND MEDICAL SERVICES BUREAU’S
14         POLICIES, CUSTOMS AND PRACTICES VIOLATING THE RIGHTS OF
15         PERSONS WITH MENTAL ILLNESS, VIOLATED THE EIGHTH AND
16         FOURTEENTH AMENDMENTS OF THE UNITED STATES
17         CONSTITUTION BY FAILING TO PROVIDE ADEQUATE MENTAL
18         HEALTH SERVICES AND ADEQUATE PROTECTION TO MARK
19         ANTHONY CARRILLO
20         44.   On September 5, 1997, the United States Department of Justice (“DOJ”)
21   advised Ms. Joanne Sturges, the Los Angeles County Executive, the results of its June 6,
22   1996 investigation into the mental health conditions of the Los Angeles County Jails
23   pursuant to the Civil Rights of Institutionalized Persons Act, 42 U.S.C. §§1997 et seq.
24   The DOJ concluded that “unconstitutional conditions exist at the Los Angeles County
25   Jail, including a deliberate indifference to inmates serious mental health needs.” After
26   itemizing multiple unconstitutional conditions pertaining to the treatment of inmates with
27   mental health conditions, the DOJ made Recommended Remedial Measures which
28
                                                  13
                                         Complaint for Damages
 1   specifically focused on suicide prevention, including but not limited to: “recognizing and
 2   responding to indications of suicidal thoughts” and “proper suicide observation.”
 3         45.     On December 19, 2002, the Los Angeles County and the United States
 4   entered into a Memorandum of Agreement Regarding Mental Health Services at the Los
 5   Angeles County Jail (“MOA”), which was entered into to avoid potential litigation
 6   concerning the mental health services at the jail. Among the provisions in the agreement
 7   is the acknowledgment that:
 8          a. the “Sheriff of Los Angeles County, and the Los Angeles County Sheriff’s
 9               Department of Mental health are responsible for overseeing and/or providing
10               mental health services to the inmates at the Jail;”
11          b. the “Mental health staff shall make weekly rounds in locked down non-mental
12               health housing modules (e.g. administrative segregation, disciplinary
13               segregation) at the Jail to identify inmates who may have been missed during
14               screening or who have decompensated while in the Jail;”
15          c. “the County shall provide adequate mental health treatment to all inmates
16               determined to be mentally ill;”
17          d. “the County shall ensure adequate therapy and counseling for all mentally ill
18               inmates who need such care. This includes adequate space for treatment,
19               adequate staff to provide treatment, and adequate therapeutic programming;”
20          e. “the County shall ensure that inmates observed to be potentially suicidal
21               receive appropriate crisis intervention, (including placement in a safe setting
22               and evaluations in a timely manner), by qualified mental health professional to
23               determine whether and what level of suicide observation is required;”
24          f. “the County shall provide sufficient mental health staffing to ensure timely
25               access to adequate mental health treatment and meet the obligations and
26               provide the services listed in this Agreement;”
27          g. “the County shall implement mandatory orientation and continuing
28               competency based in-service training for correctional staff in the identification
                                                     14
                                            Complaint for Damages
 1               and custodial care of mentally ill inmates, including, but not limited to: (b)
 2               recognizing and responding to indications of suicidal thoughts, (c) proper
 3               suicide observation, and (f) response to mental health crises, including suicide
 4               intervention . . .the County shall provide annual refresher training;” and,
 5          h. “Staff shall not be permitted to physically, verbally or mentally abuse inmates
 6               with mental illness.”
 7         46.     On September 5, 2013 –the Department of Justice gave notice to William T.
 8   Fujioka, Chief Executive Officer of the County of Los Angeles, that the DOJ was going
 9   to complete its assessment of the Los Angeles County Jail as to whether the Jail has
10   complied with the 2002 MOA regarding the delivery of mental health services.
11   Specifically, the DOJ referenced the finding of the MOA reflecting allegations of
12   inadequate suicide prevention for prisoners. In addition, the DOJ correspondence
13   emphasized the “recent increase in suicides.”
14         47.     On June 4, 2014, the DOJ sent to County Counsel a compliance letter on the
15   2002 MOA about treatment of the mentally ill. After performing an extensive
16   investigation – reflecting four completed suicides in 2012, ten completed suicides in
17   2013, and one completed suicide in January, 2014 – the Department of Justice found:
18   “Based on our review, we conclude that the County violates the Eighth and Fourteenth
19   Amendments of the United States Constitution by failing to provide adequate mental
20   health services and protect prisoners from serious harm and risk of harm at the Jails due
21   to inadequate suicide prevention practices. Consistent with the practice of our
22   longstanding investigation of the Jails pursuant to the Civil Rights of Institutionalized
23   Persons Act (“CRIPA”), 42 U.S.C. §1997, we write to update our conclusions of
24   September 5, 1997, regarding mental health treatment and suicide prevention at the Jails
25   and to discuss the minimum remedial steps necessary to address the identified
26   deficiencies.”
27         48.     The Department of Justice concluded that “Los Angeles County, including
28   the Sheriff’s Department and the Department of Mental Health, violates prisoners’
                                                    15
                                           Complaint for Damages
 1   constitutional right to adequate suicide prevention practices, which is required as part of
 2   the Jails’ legal obligation to meet the serious mental health care needs of all prisoners.
 3   These deficiencies pose a substantial risk of serious harm to prisoners in violation of the
 4   Fourteenth Amendment’s due process protections for pretrial detainees, as well as the
 5   Eighth Amendment’s protections for those convicted of a criminal offense.”
 6         49.       The June 4, 2014, DOJ letter articulated numerous systemic failures of
 7   Defendant COUNTY to maintain constitutionally adequate mental health care which
 8   directly applied to the unconstitutional treatment of Decedent, Mark Anthony Carrillo
 9   and his untimely death. These conditions, include, but are not limited to:
10      a. There was inadequate mental health care to prevent prisoners from becoming
11         suicidal, to identify suicidal prisoners, or to prevent prisoners from going into
12         crisis.
13      b. The Los Angeles County Jails do not provide appropriate custodial supervision for
14         prisoners, resulting in repeated lapses in the Jails’ safety checks, creating a serious
15         risk of harm to prisoners from suicidal behavior;
16      c. The general lack of adequate supervision is especially troubling given the
17         hazardous conditions, including known suicide risks that exist in nearly every
18         housing unit in the jails. Prisoners with mental illness are housed in conditions that
19         present, rather than prevent, a risk of suicide. Deputies do not consistently perform
20         timely, thorough safety checks.
21      d. Custody staff of the LASD, the Medical Services Bureau, and the Department of
22         Mental Health had inadequate intake screening and identification of individuals
23         with mental illness and are at risk for suicide, ignoring significant mental health
24         history;
25      e. Incomplete information collection and communication in intake assessments and
26         evaluations: Although LASD conducts screenings to identify prisoners who may
27         be at risk for suicide or self-harm, screenings are often not filled out completely or
28         adequately incorporated into the prisoner’s electronic medical record. As a result,
                                                   16
                                          Complaint for Damages
 1         intake screening is insufficient to identify and protect individuals at risk for
 2         suicide;
 3      f. Custody staff of the LASD, the Medical Services Bureau, and the Department of
 4         Mental Health often operate in “silos” when addressing suicide incidents and risks,
 5         resulting in a lack of communication, or                miscommunication between
 6         representatives of these entities, causing a critical breakdown in the custody and
 7         care of the prisoners in the Jails;
 8      g. Insufficient mechanisms to ensure that any relevant information regarding a
 9         prisoner’s medical or mental health status or history is communicated to medical
10         and mental health staff for inclusion in the prisoner’s electronic medical record;
11      h. Despite the onslaught of suicide attempts in the years preceding Mark Anthony
12         Carrillo’s death, there was a persistent failure of the Jails’ command staff to
13         critically review the policies, staffing and custody practices to the suicides and the
14         suicide attempts that were occurring;
15      i. The prevalence of hazardous conditions within the Jails which promote the risk of
16         suicide;
17      j. The practice of placing potentially suicidal inmates into single cells by custody
18         staff without consulting prisoner classification or mental health staff;
19         50.    But in addition to listing the persistent flaws in the suicide prevention
20   practices and the treatment of mentally ill inmates in Los Angeles jails, in illustrating the
21   severe failure of Defendant COUNTY to comply with the 2002 MOA, and its failure to
22   meet the standard of care required by the Eighth and the Fourteenth Amendments of the
23   United States Constitution, the DOJ highlighted specific inmates whose suicides occurred
24   while in custody as examples of Defendant COUNTY’s substandard, unconstitutional
25   treatment of inmates with mental health illness and who were at risk of suicide. The
26   inmates referenced as examples in the June 4, 2014 DOJ letter demonstrated how
27   Defendant COUNTY -specifically its Custody staff of the LASD, the Medical Services
28   Bureau, and the Department of Mental Health – all contributed to the prevalence of
                                                    17
                                           Complaint for Damages
 1   inmate suicides in the Los Angeles County Jails facilities from 2012 through 2014.
 2   Beyond these flagrant conditions which contributed to Mark Anthony Carrillo’s suicide,
 3   the June 4, 2014 DOJ letter also emphasized the failure of the COUNTY to critically
 4   review an inmate’s suicide after it occurred, thereby ratifying the prior unconstitutional
 5   conduct and furthering the likelihood of similar misconduct in the future:
 6           “The many errors in the critical incident reviews, errors of both
 7           omission and inaccurate recording, create suspicion with regard to
             their veracity. For example, the final critical incident review for the
 8           suicide of Dean is marked by errors in facts and appears to be the
 9           product of cutting and pasting from another suicide that occurred prior
             to Dean’s death. Inconsistencies and errors in his age, his record of
10           incarceration in the Jails, and in the dates of the critical incident
11           review meetings make the entire review document questionable.
             Apparently none of these errors were noted by members of the review
12
             committee, as they remained in the critical incident review three
13           months after Dean’s death.”
14         51.    The actions and inactions of the LASD, the Department of Mental Health
15   and the Medical Services Bureau set forth in the preceding paragraphs were known or
16   should have been known to the policy makers responsible for the Defendant COUNTY
17   and occurred with deliberate indifference to either the recurring constitutional violations
18   elaborated above, and / or to the strong likelihood that constitutional rights would be
19   violated as a result of failing to train, supervise or discipline in areas where the need for
20   such training was obvious.
21         52.    The actions and omissions of Defendant COUNTY and its Sheriff’s
22   Department, Department of Mental Health, and Medical Services Bureau set forth in the
23   preceding three paragraphs were a motivating force behind the violations of Mark
24   Anthony Carrillo’s constitutional rights as set forth in this complaint.
25         53.    On August 5, 2015, Defendant COUNTY and the United States Department
26   of Justice entered a settlement agreement concerning the provision of mental health care
27   at the Los Angeles County Jail. The Settlement Agreement was specifically intended to
28   ensure measures to protect prisoners from conditions that “place them at unreasonable
                                                   18
                                          Complaint for Damages
 1   risk of harm from suicide, self-injurious behavior, or unlawful injury by others, in
 2   accordance with their constitutional rights.”
 3         54.    The settlement agreement required, inter alia, that the COUNTY and LASD
 4   commence a systemic review of all prisoner housing, beginning with FIP, HOH,
 5   Moderate Observation and single-person discipline cells, to identify and address suicide
 6   hazards, using a nationally-recognized audit tool for review.
 7                V.     PARTICIPATION, STATE OF MIND AND DAMAGES
 8         55.    All Defendants acted without authorization of law.
 9         56.    Each Defendant participated in the violations alleged herein, or directed the
10   violations alleged herein, or knew of the violations alleged herein and failed to act to
11   prevent them. Each Defendant ratified, approved or acquiesced in the violations alleged
12   herein.
13         57.    As joint actors with joint obligations, each Defendant was and is responsible
14   for the failures and omissions of the other.
15         58.    Each Defendant acted individually and in concert with the other Defendants
16   and others not named in violating Plaintiffs’ rights.
17         59.    Each Defendant acted with a deliberate indifference to or, reckless disregard
18   for, an accused’s rights for adequate mental health care in a custodial facility.
19         60.    As a direct and proximate result of the aforesaid acts, omissions, customs,
20   practices, policies and decisions of the Defendants, DECEDENT, Mark Anthony Carrillo
21   suffered great fear, physical and mental suffering, anguish, confusion, anxiety,
22   nervousness, and ultimately, loss of life during the time period in which LASD,
23   Department of Mental Health and the Medical Services Bureau failed to provide
24   appropriate psychiatric care and treatment for his urgent psychiatric condition, and in
25   particular, suffered acute and unmitigated mental and physical suffering during the hours
26   preceding his death on January 23, 2021.
27         61.    As a direct and proximate result of the aforesaid acts, omissions, customs,
28   practices, policies and decisions of the Defendants, Plaintiffs have suffered great mental
                                                    19
                                           Complaint for Damages
 1   and physical pain, suffering, anguish, fright, nervousness, anxiety, shock, humiliation,
 2   indignity, embarrassment, harm to reputation, and apprehension, which have caused
 3   Plaintiffs to sustain damages in a sum to be determined at trial.
 4         62.    As a further result of the conduct of each of these Defendants, Plaintiffs
 5   have been deprived of familial relationships, including the loss of their husband and
 6   father, Mark Anthony Carrillo, and the emotional impact on their family unit as a whole.
 7         63.    The aforementioned acts of the Defendants, and each of them, was willful,
 8   wanton, malicious, oppressive, in bad faith and done with reckless disregard or with
 9   deliberate indifference to the constitutional rights of the Plaintiffs, entitling Plaintiffs to
10   exemplary and punitive damages from each defendant other than Defendant COUNTY in
11   an amount to be proven at the trial of this matter.
12         64.    By reason of the above described acts and omissions of Defendants,
13   Plaintiffs were required to retain an attorney to institute and prosecute the within action,
14   and to render legal assistance to Plaintiffs that they might vindicate the loss and
15   impairment of his rights, and by reason thereof, Plaintiffs request payment by Defendants
16   of a reasonable sum for attorney's fees pursuant to 42 U.S.C. §1988, California Code of
17   Civil Procedure §1021.5 and any other applicable provision of law.
18                                 FIRST CLAIM FOR RELIEF
19                   DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. §1983
20                             DELIBERATE INDIFFERENCE TO
21                        SERIOUS MEDICAL NEEDS AND SAFETY
22          (Against All Defendants and DOES 1-20, Except Defendant COUNTY)
23         65.    Plaintiffs reallege paragraphs 1 through 64, as well as any subsequent
24   paragraphs contained in the complaint, as if fully set forth herein.
25         66.    Plaintiffs are informed and believe, and based on such information and
26   belief, allege that Defendants acted with deliberate indifference for Mark Anthony
27   Carrillo’s serious medical needs and safety, in that they:
28
                                                    20
                                           Complaint for Damages
 1               a. Failed to provide adequate psychiatric assessment, treatment and
 2                  intervention; inappropriately assigned Mr. Carrillo to the Men’s Central Jail
 3                  instead of the appropriate mental housing unit of the Twin Towers
 4                  Correctional Facility despite clear indications that he required more
 5                  intensive treatment and supervision;
 6               b. Inappropriately assigned him to a one man cell in the Men’s Central Jail
 7                  despite clear indications that his rapidly deteriorating mental condition
 8                  required him to be housed in a mental health facility; ignored and/or failed to
 9                  reasonably monitor, to provide security, and to prevent Mark Anthony
10                  Carrillo from committing harm to himself while housed in Men’s Central
11                  Jail;
12               c. Failed to provide medically indicated psychiatric care and assessment; and
13               d. Ignored his serious but treatable mental health condition.
14         Due to Defendants’ deliberate indifference to the serious nature and life
15   threatening condition of Mark Anthony Carrillo, and their failure to timely intervene to
16   provide reasonable security, monitoring and safety, and psychiatric medical intervention
17   necessary to prevent his efforts to harm himself, Mark Anthony Carrillo suffered
18   preventable serious injury and harm by hanging himself on January 23, 2021.
19         67.      Mark Anthony Carrillo was subjected to deprivation of rights by these
20   Defendants and DOES 1 through 20, and each of them, acting under color of law and of
21   statutes, ordinances, regulations, customs and usages of the Law of United States, State
22   of California, which rights included, but are not limited to, privileges and immunities
23   secured to Mark Anthony Carrillo by the Fourteenth or Eighth Amendments to the United
24   States Constitution and laws of the United States, and particularly: a) his right to access
25   to mental health and medical care and treatment for his serious but treatable condition; b)
26   his right to adequate, reasonable security, monitoring, supervision, classification and
27   housing for his mental health and medical disabilities, each of which was also a cause of
28   his serious injury and harm.
                                                     21
                                            Complaint for Damages
 1         68.    Plaintiffs MARLENE OROZCO, MARK CARRILLO, JR., JOSHUA
 2   CARRILLO, M.M.C., J.J.C., and A.F.C. allege that these Defendants’ wrongful conduct
 3   legally caused a deprivation of their constitutionally protected liberty interest in familial
 4   companionship, love and society of their father, all to his damage in an amount to be
 5   proven at trial according to proof.
 6                               SECOND CLAIM FOR RELIEF
 7                  DEPRIVATION OF CIVIL RIGHTS -- 42 U.S.C. §1983
 8                 (Against Defendant COUNTY) – MONELL VIOLATIONS
 9         69.    Plaintiffs reallege paragraphs 1 through 68 as well as any subsequent
10   paragraphs contained in the complaint, as if fully set forth herein.
11         70.    Plaintiffs are informed and believe and thereon allege that, at all times herein
12   mentioned, Defendants COUNTY OF LOS ANGELES, with deliberate indifference, and
13   conscious and reckless disregard to the safety, security and constitutional and statutory
14   rights of Mark Anthony Carrillo, engaged in the unconstitutional conduct and omissions.
15         71.    Plaintiffs are informed and believe, and thereon allege, that, at all times
16   herein mentioned, Defendant COUNTY OF LOS ANGELES, Los Angeles Sheriff’s
17   Department, and Los County Department of Mental Health, with deliberate indifference,
18   and/or conscious or reckless disregard to the safety and constitutional rights of Mark
19   Anthony Carrillo, and other inmates with severe mental health conditions, maintained,
20   enforced, tolerated, ratified, permitted, acquiesced in, and/or applied the policies,
21   practices and customs set forth C, above, including, but not limited to: failure to provide
22   adequate mental health services; failure to mitigate or eliminate known environmental,
23   suicide hazards prevalent throughout jail housing areas, including housing areas to which
24   inmates with serious mental illness are assigned (including jumping hazards present in
25   tiered HOH housing units); failure to provide appropriate custodial supervision of
26   inmates with mental health conditions – despite known suicide hazards; failure to ensure
27   that mental health housing and treatment spaces meet minimum safety design standards
28   for facilities in which persons with serious mental illness are held; failure to ensure
                                                    22
                                           Complaint for Damages
 1   sufficient treatment space and staffing necessary to provide adequate mental health care;
 2   inadequate intake screening and assessment for housing placement; inadequate
 3   monitoring and assessment of inmates’ mental health conditions; insufficient mechanisms
 4   to ensure communication of relevant information between custodial, medical and mental
 5   health staff; failure to ensure appropriate suicide intervention measures; and, failure to
 6   ensure adequate training of correctional staff in suicide prevention and responding to
 7   mental health care crises.
 8         72.    Plaintiffs are informed and believe, and thereon allege, that, at all times
 9   herein mentioned, individual Defendants’ wrongful conduct was the result of policies,
10   practices and customs to subject inmates of the Los Angeles County Jails to
11   unconstitutionally inadequate treatment for inmates with mental health conditions; permit
12   and promote unsafe conditions for inmates leading to a heightened risk of suicide; and
13   cover-up incidents of unconstitutional behavior by members of its LASD custody staff,
14   Medical Services Bureau and Department of Mental Health.
15         73.    At all times herein mentioned, the County of Los Angeles and its Sheriff’s
16   Department, the Medical Services Bureau, and the Department of Mental Health
17   authorized and ratified the wrongful acts of the individual Defendants. The actions and
18   inactions of the LASD including it custody staff, the Medical Services Bureau, and the
19   Department of Mental Health were known or should have been known to the policy
20   makers responsible for Los Angeles COUNTY, and occurred with deliberate indifference
21   to either the recurring constitutional violations elaborated above, and/or to the strong
22   likelihood that constitutional rights would be violated as a result of failing to train,
23   supervise or discipline in areas where the need for such training and supervision was
24   obvious.
25         74.    The actions of the LASD including it custody staff, the Medical Services
26   Bureau, and the Department of Mental Health set forth herein were a motivating force
27   behind the violations of Plaintiffs’ and Mark Anthony Carrillo’s constitutional rights as
28   set forth in this complaint.
                                                  23
                                         Complaint for Damages
 1         75.     As a direct and proximate result of Defendant COUNTY OF LOS
 2   ANGELES’ policies, practices, and customs, Plaintiffs sustained injury and damage as
 3   proved.
 4         76.     As a result of Defendants’, and each of their, violations of Plaintiffs’ and
 5   Mark Anthony Carrillo’s constitutional rights as set forth herein, Plaintiffs were damaged
 6   as alleged above.
 7                                 THIRD CLAIM FOR RELIEF
 8                   DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
 9               FAILURE TO SUPERVISE, TRAIN AND TAKE CORRECTIVE
10                MEASURES CAUSING CONSTITUTIONAL VIOLATIONS
11             (Against Supervisory Defendants and DOES 1-20 Except Defendant
12                                             COUNTY)
13         77.     Plaintiffs reallege paragraphs 1 through 76, as well as any subsequent
14   paragraphs contained in the complaint, as if fully set forth herein.
15         78.     Plaintiffs are informed and believe and thereon allege that Defendants
16   VILLANUEVA and DOES 1-20 knew, or in the exercise of reasonable care, should have
17   known of a history and propensity and pattern at the time of this incident for employees
18   of the Los Angeles County Jail to fail to provide reasonable security, monitoring and
19   supervision of inmates such as Mark Anthony Carrillo; to fail to comply in implementing
20   policies and procedures or ensuring the enforcement thereof; to fail to train and ensure
21   that deputies, employees and medical care providers provide reasonable security and
22   monitoring of inmates, such as Mark Anthony Carrillo; and that they provide prompt and
23   competent access and delivery of mental health attention and intervention when inmates,
24   such as Mark Anthony Carrillo, were having a mental health crisis requiring prompt
25   intervention. Defendants’ disregard of this knowledge or failure to adequately investigate
26   and discover and correct such acts or failures to act was a moving force which caused the
27   violation of Plaintiffs’ constitutional rights.
28
                                                     24
                                            Complaint for Damages
 1         79.      Plaintiffs are informed and believe and thereon allege that prior to the
 2   incident alleged herein, Defendants VILLANUEVA and DOES 1-20, acting under the
 3   color of their authority as supervisory officers of deputies, counselors, physicians, nurses,
 4   staff and all mental health and medical care providers, and in the course and scope of
 5   their employment as such, committed similar acts of:
 6               a. Failure to provide access to and delivery of mental health and medical care
 7                  and treatment for inmates at Los Angeles        County with known mental
 8                  disabilities;
 9               b. Failure to provide adequate housing and properly classify inmates in the Los
10                  Angeles County Jails so that they would have access to and delivery of
11                  indicated mental health and medical care;
12               c. Failure to provide adequate and reasonable monitoring and housing for
13                  inmates that present a risk of suicide to prevent mental health disasters such
14                  as attempted suicides and suicides;
15               d. Failure to supervise their subordinates to ensure that staff, deputies and
16                  employees were implementing and complying with implementing policies
17                  and procedures to ensure the reasonable security and safety of inmates;
18               e. Discriminating against inmates with known mental health disabilities by use
19                  of a disciplinary system that increases incarceration and imposes punishment
20                  for behavior resulting from or caused by their mental health disability.
21         80.      Plaintiffs are further informed and believe and thereon allege that
22   Defendants VILLANUEVA and DOES 1-20, knew, or in the exercise of reasonable care
23   should have known, of this pattern or practice of unconstitutional violations, or the
24   existence of facts which create the potential of unconstitutional acts, and these
25   Defendants and DOES 1-20 had a duty to train and instruct their subordinates to prevent
26   similar acts to other inmates, but failed to take steps to properly train, supervise,
27   investigate or instruct deputies, counselors, physicians and nurses, and/or agents or
28   employees, and to retain deputies, counselors, physicians and nurses who had a history of
                                                     25
                                            Complaint for Damages
 1   inappropriate conduct, and as a result Mark Anthony Carrillo was harmed in the manner
 2   threatened by the pattern or practice.
 3         81.      At all times herein mentioned, and prior thereto, Defendants had the duty to
 4   perform the following, and violated that duty:
 5               a. To train, supervise, and instruct deputies, counselors, nurses, physician
 6                  assistants, physicians, and other agents to ensure that they respected and did
 7                  not violate federal and state constitutional and statutory rights of inmates;
 8               b. To objectively investigate incidents of in-custody injury, deaths, suicides
 9                  and suicide attempts, inadequate classification and contraindicated housing,
10                  and to take remedial action;
11               c. To provide access to and delivery of mental and medical health care,
12                  intervention, treatment, follow-up, and attention to injured, ill or potentially
13                  suicidal inmates, the lack of which resulted in serious injury or loss of life,
14                  and to provide access and delivery of competent mental and medical health
15                  care;
16               d. To periodically monitor an inmate’s serious mental health and medical
17                  condition and suicide prevention, the lack of which may result in serious
18                  injury or loss of life;
19               e. To periodically monitor the quality and adequacy of mental health and
20                  medical care, attention and treatment provided to mentally ill inmates;
21               f. To periodically monitor the competency of medical and custodial staffing to
22                  ensure that custodial deputies and staff were complying with reasonable
23                  security to inmates with mental health disabilities at Los Angeles County
24                  Jails;
25               g. To periodically monitor the classification and housing of mentally ill
26                  inmates to ensure they have reasonable security and safety and are properly
27                  housed, and not housed with or exposed to persons with known dangerous
28                  propensities;
                                                       26
                                              Complaint for Damages
 1               h. To comply with the statutory guidelines and regulations enacted for the
 2                  protection of inmates held in a custodial setting;
 3               i. To discipline and to establish procedures to correct past violations, and to
 4                  prevent future occurrences of violation of constitutional rights of inmates, by
 5                  not condoning, ratifying, and/or encouraging the violation of Mark Anthony
 6                  Carrillo’s and other inmate’s constitutional rights;
 7               j. To periodically train custodial staff and counselors on understanding,
 8                  recognizing, reporting and responding to issues of inmates’ mental health
 9                  care and treatment; and
10               k. Not to discriminate against inmates with known mental health disabilities by
11                  use of a disciplinary system that increases incarceration and imposes
12                  punishment for behavior resulting from or caused by their mental health
13                  disability.
14         82.      As a legal result of the conduct of Defendant VILLANUEVA and Does 1-
15   20, as described above, Plaintiffs were damaged as alleged herein and as set forth above.
16                                FOURTH CLAIM FOR RELIEF
17                                            NEGLIGENCE
18          (Against All Defendants and DOES 1-20, Except Defendant COUNTY)
19         83.      Plaintiffs reallege paragraphs 1 through 82, as well as any subsequent
20   paragraphs contained in the complaint, as if fully set forth herein.
21         84.      Defendants and DOES 1-20, had a duty to provide reasonable security and
22   render access and delivery of mental and medical care, treatment and/or emergency
23   services to Mark Anthony Carrillo for his mental health condition but breached their duty
24   and were negligent in the performance of their duties and this negligence caused the
25   death of Mark Anthony Carrillo.
26         85.      Defendants and DOE supervisors 1-20, acting within the course and scope of
27   their employment with the LASD, the Department of Mental Health and the Medical
28   Services Bureau had a duty to assure the competence of their employee/agents
                                                       27
                                              Complaint for Damages
 1   Defendants and DOES 1-20, but breached their duty and were negligent in the
 2   performance of their duties by selecting, hiring, training, reviewing, periodically
 3   supervising, failing to supervise, evaluating the competency and retaining their Defendant
 4   deputies, counselors, physicians and/or employees and/or agents. This breach of the duty
 5   of careful selection, hiring, training, review, supervision, periodic evaluation of the
 6   competency, and retention of such officers, counselors and other staff created an
 7   unreasonable risk of harm to persons such as Mark Anthony Carrillo.
 8         86.    The individually named Defendants breached their duty of care to observe,
 9   report, monitor and provide reasonable security regarding Mark Anthony Carrillo’s
10   condition and failed to prevent his suicide.
11         87.    As a direct and legal result of the aforesaid negligence, carelessness and
12   unskillfulness of Defendants, and each of them, and as a result of their breach of duty of
13   care to Mark Anthony Carrillo, he was injured due to a serious but treatable mental health
14   condition and Plaintiffs have suffered the damages as alleged above.
15         88.    As a legal result of the aforesaid negligence and unskillfulness of
16   Defendants, Mark Anthony Carrillo’s trauma and injuries and/or suicidal ideation
17   condition did not receive timely, appropriate and indicated intervention and treatment and
18   his condition worsened and resulted in his suicide, and he suffered serious injury and
19   harm as a legal cause of the negligent conduct of Defendants, thereby causing damage as
20   alleged above.
21                                FIFTH CLAIM FOR RELIEF
22                    VIOLATION OF CALIFORNIA GOV’T CODE § 845.6
23                    (Against All Defendants Except Defendant COUNTY)
24         89.    Plaintiff realleges paragraphs 1 through 88, as well as any subsequent
25   paragraphs contained in the complaint, as if fully set forth herein.
26         90.    By virtue of the foregoing, Defendants, including but not limited to
27   representatives of the LASD, the Department of Mental Health the Medical Services
28   Bureau knew or had reason to know that Mark Anthony Carrillo needed intensive
                                                   28
                                          Complaint for Damages
 1   medical care and that he had serious and obvious mental and medical conditions that put
 2   the staff on notice that he should have had his medical and mental condition closely
 3   monitored; that on or before January 23, 2021, he needed immediate medical care and
 4   was not given such care. The failure to provide immediate medical care and mental health
 5   care, where his health and mental condition were deteriorating, proximately caused his
 6   suicide.
 7                                SIXTH CLAIM FOR RELIEF
 8              VIOLATION OF AMERICANS WITH DISABILITIY ACT (ADA),
 9      TITLE II, 42 U.S.C. §12101 et seq., THE REHABILITATION ACT, 29 U.S.C.
10        §794, AND CALIFORNA UNRUH ACT, CAL. CIVIL CODE §§51, et seq.
11                      (Against All Defendants and Defendant COUNTY)
12         91.    Plaintiffs reallege paragraphs 1 through 90, as well as any subsequent
13   paragraphs contained in the complaint, as if fully set forth herein.
14         92.    Mark Anthony Carrillo was a "qualified individual," with a mental
15   impairment that substantially limited his ability to care for himself and control his mental,
16   medical or physical health condition as defined under the Americans with Disabilities Act
17   (ADA), 42 U.S.C. §12131 (2), under Section 504 of the Rehabilitation Act of 1973 (RH),
18   29 U.S.C. §794 and Cal. Civ. Code §51, et seq., and qualified as an individual with a
19   disability under California law, and he met the essential eligibility requirements of the
20   County of Los Angeles' and Los Angeles Sheriff's Department's programs to provide
21   mental/medical health care services for its inmate patients in the Los Angeles Sheriff's
22   Department. Further, former Sheriff Lee Baca had signed an agreement with the U.S.
23   Department of Justice to ensure that the mentally ill in his jails received indicated and
24   required psychiatric care and treatment, that they would be protected from self-harm
25   through suicide.
26         93.    Defendant Los Angeles COUNTY and its jails and mental health services
27   are a place of public accommodation and a covered entity for purposes of enforcement of
28   the ADA, 42 U.S.C. §12131 (2), under Section 504 of the Rehabilitation Act of 1973, and
                                                   29
                                          Complaint for Damages
 1   Cal. Civ. Code §51, seq., explicated by the regulations promulgated under each of these
 2   laws.
 3           94.   Defendant Los Angeles County mental health services “engaged in the
 4   business of . . . health care,” custody for persons whose “operations” fall within the
 5   definition of “program or activity” covered by the Rehabilitation Act, 29 U.S.C. Section
 6   794(b).
 7           95.   Under the ADA, Los Angeles County is mandated to “develop an effective,
 8   integrated, comprehensive system for the delivery of all services to persons with mental
 9   disabilities and developmental disabilities. . .” and to ensure “that the personal and civil
10   rights” of persons who are receiving services under its aegis are protected.
11           96.   Congress enacted the ADA upon a finding, among other things, that “society
12   has tended to isolate and segregate individuals with disabilities” and that such forms of
13   discrimination continue to be a “serious and pervasive social problems.” 42 U.S.C.
14   §12101(a)(2).
15           97.   Los Angeles COUNTY is mandated under the ADA not to discriminate
16   against any qualified individual on the basis of disability in the full and equal enjoyment
17   of the goods, services, facilities, privileges, advantages, or accommodations of any place
18   of public accommodation." 42 U.S.C. §12182 (a).
19           98.   Defendant Los Angeles COUNTY receives federal financial assistance for
20   their jails, and therefore must comply with the mandates of the Rehabilitation Act, §504,
21   which specifies that “program or activity” means all of the operations of … A
22   department, agency, special purpose district, or other instrumentality of a State or of a
23   local government.
24           99.   Defendant Los Angeles COUNTY and other Defendants violated the ADA
25   and the RA and Cal. Civ. Code §51, et seq., and deprived Mark Anthony Carrillo and
26   Plaintiffs of their federally and state protected rights by:
27
28
                                                    30
                                           Complaint for Damages
 1            a. creating and maintaining a number of programs and services to protect the
 2                mentally disabled that operate in conjunction with Los Angeles COUNTY’s
 3                jails;
 4            b. failing to provide services or accommodate Mark Anthony Carrillo with
 5                access to the programs and services of Los Angeles COUNTY’S designated
 6                mental health facilities within Los Angeles County Jails for persons who
 7                qualify for access and services under California and federal law;
 8            c. failing to provide services or accommodate Mark Anthony Carrillo as
 9                indicated and with appropriate classification, housing and monitoring for a
10                person in their sole and exclusive custody who they knew was mentally
11                disabled;
12            d. failing to provide reasonable accommodations to people in custody with
13                mental disabilities at their jails, and providing instead quality of care and
14                service that is different, separate, and worse than the service provided to
15                other individuals with the same disabilities;
16            e. failing to properly train its deputies, medical and mental health staff,
17                employees and officers on how to peacefully respond, treat, and interact with
18                disabled persons, such as Mark Anthony Carrillo; and
19            f. failing to comply with the U.S. Department of Justice requirements
20                regarding care, treatment and security to persons with mental disabilities,
21                resulting in discrimination against Mark Anthony Carrillo, under the ADA
22                and RA.
23         100. Mark Anthony Carrillo was denied the benefits of the services, programs,
24   and activities of Los Angeles COUNTY which deprived him of mental health and
25   medical health programs and services which would have provided the delivery of
26   treatment, follow-up and supervision. This denial of programs and services was the result
27   of his disability in that he was discriminated against because he was mentally ill and
28   “gravely disabled,” in that he suffered from conditions in which a person, as a result of a
                                                   31
                                          Complaint for Damages
 1   mental disorder, is unable to provide for his basic personal needs and to protect himself
 2   from self-harm. Defendants’ failure to train their employees, and the denial of mental and
 3   medical health care, treatment, follow-up, training, supervision was result in the violation
 4   of Plaintiffs’ constitutional rights.
 5          101. As a legal result of the acts and misconduct of the Defendants and each
 6   Defendant complained of herein, Mark Anthony Carrillo died and Plaintiffs have
 7   suffered, are now suffering and will continue to suffer damages as alleged herein.
 8
 9                                     PRAYER FOR RELIEF
10          WHEREFORE, Plaintiffs MARLENE OROZCO, MARK CARRILLO, JR.,
11   JOSHUA CARRILLO, M.M.C., J.J.C., and A.F.C. request relief on their own behalf, and
12   on behalf of the estate of Mark Anthony Carrillo, as follows, and according to proof,
13   against each Defendant:
14   1.     For general and compensatory damages against each Defendant, jointly and
15          severally, in an amount according to proof;
16   2.     Special damages against each Defendant, jointly and severally, in an amount
17          according to proof;
18   3.     For punitive and exemplary damages against each Defendant, except the COUNTY
19          OF LOS ANGELES, in an amount according to proof;
20   4.     For costs and reasonable attorney's fees pursuant to 42 U.S.C. §1988, California
21          Code of Civil Procedure § 1021.5 and as otherwise authorized by statute or law;
22          and
23   5.     For such other relief, including injunctive and/or declaratory relief, as the Court
24          may deem proper.
25          ///
26          ///
27          ///
28
                                                      32
                                             Complaint for Damages
 1                                     REQUEST FOR JURY
 2         Plaintiffs hereby request a jury trial in this action.
 3

 4                                                           Respectfully submitted,
 5   Dated: July 6, 2021
                                                             ________/s/____________________
 6                                                           MICHAEL S. CARRILLO
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                    33
                                           Complaint for Damages
